Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 17, 2016

                                       No. 04-16-00506-CV

                                 IN THE INTEREST OF P.P.G.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1997-CI-06180
                             Honorable Larry Noll, Judge Presiding


                                          ORDER
        After this court granted Appellant’s first motion for extension of time to file its brief, the
brief was due on November 14, 2016. Before the due date, Appellant filed an unopposed second
motion for extension of time to file its brief until December 14, 2016, for a total extension of
sixty days.
     Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
December 14, 2016. See TEX. R. APP. P. 38.6(d).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file its brief as ordered, the court may dismiss this appeal
for want of prosecution. See id. R. 38.8(a)(1), 42.3(b),(c).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court